Citation Nr: 0707295	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability as a result of VA 
hospitalization and heart surgery in November and December of 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1977 
and from October 1980 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the present case, the veteran has asserted that he 
incurred additional heart disability as a result of VA 
surgical procedures performed during a hospitalization in 
November and December of 1995.  The report of that 
hospitalization indicates that these procedures included a 
transesophageal echocardiogram, cardiac catheterization, and 
coronary artery bypass times two.

Several subsequent private medical statements suggest 
shortcomings in VA's 1995 surgical procedures.  

A June 1999 statement from a private cardiologist indicates 
that, following the November 1995 angioplasty, the veteran 
"sustained damage to the right ventricle of the heart, and 
this was not functioning at the time of completion of the 
bypass surgery."  The cardiologist also asserted that the 
veteran was noted at the time of surgery to have been 
possibly been having mental status changes as due to ethanol 
(alcohol) withdrawal and may have been given "prejudicial 
poor treatment" on account of having a "self-inflicted 
disease."  Moreover, the veteran's post-operative course was 
described as "stormy."  

Similarly, in a July 1999 statement, a second cardiologist 
noted that "the main complication" in this case was 
"guiding catheter induced dissection of the proximal right 
coronary artery as the guiding catheter was advanced too far 
into the lumen of the proximal right coronary artery while 
attempting to perform angioplasty of the mid right coronary 
artery."  This cardiologist further stated that the 
performance of this procedure "so as to cause this proximal 
right coronary artery injury" was not in accordance with the 
standards of practice for a physician performing this 
procedure at that time.

As the veteran's claim was received in March 2004, the 
applicable standard for compensation under 38 U.S.C.A. § 1151 
is that there must be additional disability due to VA 
treatment that is attributable to carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of the VA treatment providers.  
See 38 C.F.R. § 3.361.  The medical statements cited above 
are relevant to the question of whether the requirements of 
section 1151 have been met, and the Board therefore finds 
that a VA examination addressing the nature and causation of 
the veteran's heart disease is "necessary."  See 
38 U.S.C.A. § 5103A(d).  Such an examination, however, has 
not been conducted to date.

Additionally, during his May 2006 Travel Board hearing, the 
veteran asserted that his current emphysema was related to 
his heart disease and that he was presently receiving 
pulmonary treatment from Dr. Andrew Gottehrer in Tulsa, 
Oklahoma.  Records of such treatment may be relevant to the 
case at hand and should be obtained prior to a Board decision 
on the veteran's claim.  38 C.F.R. § 3.159(c)(1).

The veteran has also indicated that he is in receipt of 
Social Security Administration (SSA) disability benefits, but 
the medical records corresponding to that grant of benefits 
have not been obtained to date.  Under applicable 
regulations, VA is required to obtain such records.  
38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  After securing a signed release form, 
with complete address information, a 
request should be made for medical 
records of the veteran from Dr. Andrew 
Gottehrer.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Efforts should also be made to 
contact SSA and to obtain all medical 
records corresponding to the grant of 
disability benefits to the veteran.  All 
records secured by the RO must be 
included in his claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner having expertise in 
cardiovascular medicine, to determine the 
etiology and nature of his heart disease.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the veteran's 
current disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran incurred 
additional disability as a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA 
treatment providers during the 
hospitalization in November and December 
of 1995.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for additional 
disability as a result of VA 
hospitalization and heart surgery in 
November and December of 1995 should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



